By the Court.

Stephens, J.,
delivering the opinion.
This amendment does not add the slightest equity to the original bill. The very essence of the settlement was the compromise of the rights that depended on the Jaw point, and neither party ought to be allowed to set aside the settlement because he may have found out that the law point was in his favor, and that he made a bad trade in conceding anything on account of the uncertainty of it. The uncertainty of the legal question is the very foundation stone of that settlement. On any other supposition, one party must have conceded the land and the other must have got the land — an entire loss or an entire gain. If the parties had made a settlement upon the basis that the law was in favor of Munroe beyond all question, Munroe must have got the entire land by the settle-ment. If they had made a settlement upon the basis that the law was, beyond all doubt, against Munroe, the other party must have got the entire land by the settlement. Neither of these results was reached, because neither of these bases was assumed. The true basis of the settlement was the *632uncertainty of the law, and the settlement was a compromise. The result could not have been reached from any other starting point, and we, therefore, know that, the starting point was the uncertainty of the law. Mr. Munroe sold his chances, and, though they appear to be worth more now than they were then, he must abide by the sale. This is the fate of all traders. The bill ought to have been dismissed.
Judgment reversed.